Exhibit FG/JVDM/JVH/55-40419543 10 March 2009 +31 (0)20 711 9232 Deutsche Telekom International Finance B.V. Herengracht 124-128 1015 BT Amsterdam Dear Sirs, Deutsche Telekom International Finance B.V. US$ US Shelf Registration Statement 1. DESCRIPTION OF TRANSACTION / SCOPE OF OUR ROLE We have acted as special legal counsel (advocaat) in The Netherlands for Deutsche Telekom International Finance B.V. of Herengracht 124-128, 1015 BT Amsterdam, The Netherlands (the "Issuer") for the sole purpose of rendering a legal opinion as to certain specific matters of Netherlands law in connection with the shelf registration by the Issuer and Deutsche Telekom AG (the “Company”) under the United States Securities Act of 1933, as amended (the “Securities Act”) of debt securities with an aggregate initial public offering price of up to U.S.$ 10,000,000,000 (or the equivalent thereof in another currency or composite currencies) ("Debt Securities") of the Issuer, which Debt Securities are stated to be unconditionally and irrevocably guaranteed as to payment of principal, premium (if any) and interest (the “Guarantee”) by the Company, as described in the registration statement on Form F-3 filed with the Securities and Exchange Commission (the "Registration Statement").The Debt Securities will be issued pursuant to an indenture dated as of July 6, 2000 (the "Base Indenture") as supplemented by the first supplemental indenture dated as of November 9, 2007 (the "First Supplemental Indenture" and together with the Base Indenture, the "Indenture") among the Issuer, the Company, Deutsche Bank Trust Company Americas, as successor trustee, Citibank N.A. and Citibank N.A., London branch, which are filed as exhibits to the Registration Statement. 2. DOCUMENTS EXAMINED For the purpose of this opinion we have examined a copy of a draft Registration Statement received on 9 March 2009, the form of the Debt Securities, the form of the Guarantee, the Indenture (together with the form of the Debt Securities and the form of the Guarantee, the "Documents"), as well as the following documents: (a) an electrically scanned copy of an extract (uittreksel) dated 3 February 2009 from the Commercial Register of the Amsterdam Chamber of Commerce (the "Chamber") relating to the registration of the Issuer under number 33274743 and confirmed to us by the Chamber by telephone on the time and date hereof to be correct; and (b)a faxed copy of the articles of association (statuten) of the Issuer as they stand since their latest amendment on 24 November 1995, which are the currently effective articles of association of the Issuer (the "Articles of Association") according to the extract referred to under (a) above. We have also relied as to certain matters on information obtained from public officials, officers of the Issuer and the Company and other sources believed by us to be responsible. 3. ASSUMPTIONS In giving the opinion expressed below we have, with your permission, assumed: (i) the due compliance with all matters (including, without limitation, the obtaining of the necessary consents, licences, approvals and authorisations, the making of the necessary filings, lodgments, registrations and notifications and the payment of stamp duties and other taxes) under any law other than that of The Netherlands as may relate to or be required in respect of the Documents, including the Debt Securities and the Guarantees and the offer and sale thereof as contemplated in the Registration Statement; (ii) that the Issuer complies and will remain in compliance with the criteria set out in article 3:2 of the Financial Markets Supervisions Act (Wet op het financieel toezicht, "FMSA"), in particular that: (a) the Issuer and the Company belong to one group (concern) as defined in Article 3:2 of the FMSA (the "Group") and the Issuer is a subsidiary (dochtermaatschappij) of the Company within the meaning of Article 2:24a of the Dutch Civil Code; (b) at least 95% of the Issuer's balance sheet total currently consists of and will continue for the life of the Debt Securities to consist of loans and/or investments belonging to the Group; (c) the Company has given or (as regards to future liabilities) will give an unconditional guarantee (the "Guarantee") for all liabilities resulting from receipt by the Issuer of repayable funds (opvorderbare gelden), except for funds raised from professional market parties (as defined in the FMSA and the definitions decree) or within a closed circle within the meaning of the FMSA; (d) as long as the Debt Securities are outstanding, the Company will have a positive consolidated shareholder’s equity (positief geconsolideerd eigen vermogen) within the meaning of Section 2:373 of the Netherlands Civil Code; (e) all repayable funds (opvorderbare gelden) borrowed by the Issuer, other than borrowings from 'professional market parties' (professionele marktpartijen) or 'within a closed circle' (besloten kring) are obtained by means of debt securities issued in compliance with chapter 5.1 of the FMSA; (iii) that under the laws of the State of New York, United States of America, to which they are expressed to be subject, and under the laws of any other jurisdiction (other than, with respect to the Debt Securities, The Netherlands): (a) any Debt Securities issued by the Issuer and any Guarantee issued by the Company from time to time constitute and will at all times constitute valid and legally binding obligations of the Issuer and the Company, respectively, enforceable against each of them in accordance with their respective terms; (b) the choice of the laws of the State of New York to govern the Debt Securities and the Guarantee is a valid and binding selection; (iv) that the Debt Securities will only be offered anywhere in the world, and such an offer will only be announced, in accordance with the FMSA (including, to the extent required and among other things, that appropriate selling restrictions are included in the offer documentation); (v) that, without prejudice to our opinion in § 4 below, the Netherlands courts will, in giving effect to the choice of law provision of the Debt Securities, apply the laws of the State of New York, United States of America correctly; (vi) that none of the Debt Securities qualify as a game or wager (spel en weddenschap) within the meaning of Section 7A:1811 Netherlands Civil Code and no issue of Debt Securities falls within the scope of the Gaming Act (Wet op de Kansspelen); (vii) that the Issuer does not have a works' council (ondernemingsraad) nor is any works' council advice needed for the Issuer to issue Debt Securities elsewhere in the group of Dutch companies held, directly or indirectly, by the Company; (viii) that the Issuer has its centre of main interest (as such term is described in Article 3(1) of Council Regulation (EC) No. 1346/2000 of 29 May, 2000 on Insolvency Proceedings (the "EU Insolvency Regulation")), in The Netherlands and that it does not have and will not have an "establishment" (as defined in Article 2(h) of the EU Insolvency Regulation) in any jurisdiction other than The Netherlands; and (ix) that the Indenture will be duly executed and delivered, that the terms of the Debt Securities and of their issuance and sale will be duly established in conformity with the Indenture so as not to violate any applicable law or result in a default under or breach of any agreement or instrument binding upon the Company or the Issuer and so as to comply with any requirement or restriction imposed by any court or governmental body having jurisdiction over the Company or the Issuer, that the Debt Securities will be duly executed and the Guarantee will be duly authorized, executed and endorsed on the Debt Securities in accordance with the Indenture, and that such Debt Securities will be authenticated in accordance with the Indenture and issued and sold as contemplated in the Registration Statement. 4. SCOPE OF OUR REVIEW / MATTERS EXCLUDED The issue of the Debt Securities and the Guarantee are expressed to be governed by the laws of the State of New York, United States of America. As Dutch lawyers we are not qualified to assess the meaning and consequences of the terms of the Documents under the laws of the State of New York, United States of America and we have made no investigation into such laws as a basis for the opinion expressed hereinafter and do not express or imply any opinion thereon.
